 

Exhibit 10.5

 

Amendment to Leases
dated the 14th of June, 2013 and
the 1st of November, 2015
by and between
Long Island High Technology Incubator, Inc., as Landlord,
and Applied DNA Sciences, Inc., as Tenant.

 

This Amendment to Leases (the "Amendment") made as of the 17th of January 2020,
by and between Long Island High Technology Incubator, Inc., a nonprofit
education corporation existing under the laws of the State of New York having
its principal place of business located at 50 Health Sciences Drive, Stony Brook
NY 11790 (the "Landlord") and Applied DNA Sciences, Inc., having its principal
place of business located at 50 Health Sciences Drive, Stony Brook, NY 11790
(the "Tenant");

 

WITNESSETH:

 

WHEREAS Landlord and Tenant entered into a certain Lease Agreement (the
"Original Lease") dated the 14th of June, 2013 to lease approximately 30,000
rentable square feet of space within and forming a part of the building known as
50 Health Sciences Drive, Stony Brook NY (the "Original Demised Premises"); and

 

WHEREAS Landlord and Tenant entered into a certain Lease Agreement (the "Second
Lease"; collectively, along with the Original Lease, the "Lease") dated
November 1, 2015 to lease approximately 1,500 rentable square feet of space
designated as Suites 103 and 112 within and forming a part of the building known
as 25 Health Sciences Drive, Stony Brook NY (the "Additional Demised Premises";
collectively, along with the Original Demised Premises, the "Demised Premises");
and

 

WHEREAS the Second Lease had been extended; and

 

WHEREAS the parties entered into an additional Lease Amendment on November 4,
2019 whereby, among other things, the expiration date of the Lease was modified
to January 15, 2020; and

 

WHEREAS the parties wish to extend, amend and modify the terms of the Lease;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, notwithstanding anything to the contrary contained in the Lease,
the parties hereinafter agree as follows:

 

1.The expiration of the Lease shall be modified to expire on January 15, 2021.

 

2.Tenant shall have the option to extend the term of the Lease for one
additional year by providing Landlord with written notice no less than three
(3) months prior to the expiration of the Lease, TIME BEING OF THE ESSENCE, but
only provided:

 



Page 1 of 3

 

 

a.Tenant is current with all costs of occupancy, including all rents, additional
rent, utilities and additional security deposits.

 

b.At the time Tenant exercises its option to extend, Tenant provides Landlord
with documentation that, in Landlord's reasonable judgment, demonstrates
Tenant's financial means to honor the obligations of the Lease; and

 

c.Tenant has not filed for bankruptcy or receivership prior to commencement of
the extension period.

 

d.Tenant has not committed any defaults under the Lease.

 

3.Tenant shall lease an additional 700 square feet of space located in Suite 120
in addition to its current Demises Premises (the "Additional Space"). Tenant
shall pay two thousand one hundred and 00/100 dollars ($2,100.00) per month for
the Additional Space and make an additional security deposit in the amount of
four thousand, two hundred and 00/100 dollars ($4,200).

 

4.All other rents, additional rents, utility payments and security deposits
shall remain at their current amount.

 

5.Notwithstanding anything to the contrary in this or any other amendment, all
other terms and conditions of the Original Lease shall be deemed to govern the
Lease and shall remain in full force and effect. All terms and conditions of the
Lease and any amendments shall be construed in accordance with same.

 

[signature page to follow]

 



Page 2 of 3

 

 

IN WITNESS WHEREOF, the parties have respectively signed and sealed this
Amendment to the Leases as of the day and year first above written.

 

WITNESS  Long lsland High Technology Incubator, Inc.         /s/ Matthew Stadler
Mary Walton  Matthew Stadler Secretary of the Board  Executive Director  
 January, 17, 2020           WITNESS  Applied DNA Sciences, Inc.         /s/
Beth Jantzen    Beth Jantzen    CFO    Date: 1/20/2020                         

 

 



Page 3 of 3

 